    Case 2:20-cv-00002-WKW-CSC Document 25 Filed 07/20/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

ANTONIO FLOYD,                            )
                                          )
             Plaintiff,                   )
                                          )
       v.                                 )        CASE NO. 2:20-CV-2-WKW
                                          )                 [WO]
BILL FRANKLIN,                            )
WARDEN HENLINE,                           )
ELMORE COUNTY SHERIFF’S                   )
DEPARTMENT,                               )
ELMORE COUNTY JAIL, and                   )
DEPUTY RICKS,                             )
                                          )
             Defendants.                  )

                                    ORDER

      On May 12, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 23.) Upon an independent review of the

record and the Recommendation, it is ORDERED that the Recommendation is

ADOPTED and that this action is DISMISSED WITHOUT PREJUDICE.

      Final judgment will be entered separately.

      DONE this 20th day of July, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
